Citation Nr: 1634608	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation.

2.  Entitlement to an effective date prior to February 28, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim of entitlement to service connection for PTSD was denied in February 2009; new and material evidence was not received within a year of the issuance of the rating decisions and the Veteran did file a notice of disagreement with the February 2009 decision; the Veteran filed a claim to reopen in February 2011.

 2. A military personnel record dated December 26, 1968 was first received by the RO in March 2011 and had not been previously associated with the claims file when VA first denied the Veteran's claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of November 26, 2008, for the grant of service connection for PTSD are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.159, 3.400(b)(2)(i) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.40, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110 (b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
 § 5101(a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2015).  An informal claim must be written and it must identify the benefit being sought. 

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated. The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record. 

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (q)(1)(ii), (r) (2015).

38 C.F.R. § 3.156 (c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156 (c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than February 28, 2011, for the grant of service connection for PTSD.

In November 2008, the Veteran filed a claim of entitlement to service connection for PTSD, which was denied in a February 2009 rating decision because there was no evidence of a stressor.  He was notified of that decision in March 2009.  He did not file a notice of disagreement with the decision, and it became final.

On February 28, 2011, the Veteran filed a claim to reopen the claim for service connection for PTSD that was received by the RO.  The Veteran's claim was reopened and entitlement to service connection for PTSD was granted in an April 2011 rating decision, effective February 28, 2011.

The Veteran argues that the effective date of service connection should be the date of receipt of his original claim.  Ordinarily, if the Veteran's claim was previously denied and not appealed, this decision becomes final.  Despite this, VA regulations provide that if relevant official service department records existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1).  Here, a military personnel record dated on December 26, 1968 was first received by the RO in March 2011.  The enlistment performance evaluation noted that the Veteran had been serving in a combat zone and had been exposed to heavy enemy fire on several occasions within the past few months.  The document further noted that the Veteran was advanced to Signalman 3rd Class on October 16, 1968.  The receipt of this document was noted in the April 2011 rating decision which granted service connection for PTSD.  It was discussed as evidence supporting a finding of PTSD due to a combat stressor.  It is unclear why this document was not associated with the claims file during the adjudication of the Veteran's original claim for service connection for PTSD because personnel records had been requested.  In December 2008, the RO submitted a request to the Navy for the Veteran's personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S.  Although some personnel records were provided, no records showed the Veteran's specific involvement in combat.

The Board acknowledges that 38 C.F.R. § 3.156 (c)(1) does not apply if VA could not have obtained the records when it decided the claim because the Veteran failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156 (c)(2).  Although the Veteran only provided general information about his stressor when he originally filed his claim for service connection for PTSD, the RO had requested documents specifically involving any combat duty.  See November 2006 Claim (noting incoming mortars and gun fire as well as depression due to loss of life); see also December 2008 RO request for personnel file.  The December 26, 1968 personnel record simply was not provided even though it existed.  For these reasons, the Board finds that the Veteran's claim to reopen did not require a showing of new and material evidence and is considered a request for reconsideration of the original claim due to the newly obtained service department records.

Under 38 C.F.R. § 3.156 (c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2).

Here, the award of service connection is November 26, 2008, the date of his original claim for service connection for PTSD.  No effective date earlier than November 26, 2008 is available in accordance with law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of November 26, 2008 for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's representative argues that the Veteran should be afforded a new VA examination since his last VA examination for PTSD was in April 2011.  The representative argues that a new examination for PTSD is warranted by virtue of the date of the prior examination and to determine the current severity of the Veteran service-connected disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board finds that a new VA examination is needed because the Veteran's PTSD has increased in severity.  The April 7, 2011 VA examination noted that the Veteran had a GAF score of 55 which denotes moderate symptoms.  The examiner opined that he had reduced reliability and productivity due to PTSD symptoms.  An April 2011 treatment record reflects more severe symptoms.  The Veteran reported that he wondered if it was a good idea to begin treatment of his PTSD because he had memories when he was first discharged from service but that they had become less frequent.  Now, he reported that he had memories of his military service every day.  A GAF score of 50 was assigned which denotes serious symptoms.  In addition to the PTSD diagnosis assigned to him during the VA examination, he was also diagnosed with depressive disorder in this treatment record.  The Board finds that a VA examination is needed to ascertain the current severity of his psychiatric disability.

The Veteran reports that he received psychiatric treatment at the Richard Young Hospital.  In a March 2011 statement, the Veteran noted that these records were being forwarded to VA.  These records are not included in the claims file and could be relevant to his claim for a higher evaluation for PTSD.  Another attempt should be made to obtain these records.

Furthermore, the most recent VA treatment record in the claims file is dated in October 2011.  VA records since that time should be associated with the claims file.  

VA treatment records dated in April 2011 include Vista Imaging (scanned documents) possibly from McCook Community Hospital that could be relevant to the Veteran's claim.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since October 2011 and associate them with the claims file.

2.  VA treatment records dated in April 2011 include Vista Imaging (scanned documents) possibly from McCook Community Hospital that could be relevant to the Veteran's claim.  Obtain these records from Vista Imaging and associate them with the claims file.

3.  Request that the Veteran complete and return any necessary authorization forms for Richard Young Hospital.
If the records are unable to be secured after making reasonable efforts to obtain them, notify the Veteran and (a) identify the specific records that unable to be obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated testing should be carried out and the results recited in the examination report. 

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should discuss any other psychiatric disabilities that are related to the Veteran's PTSD.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


